           Case 3:19-cv-00689-LRH-CLB Document 16 Filed 08/24/20 Page 1 of 1



 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5    SEAN E. COOTS,                                         Case No. 3:19-cv-00689-LRH-CLB
 6                                        Petitioner,
             v.                                                         ORDER
 7
      ISIDRO BACA, et al.,
 8
                                       Respondents.
 9

10          Good cause appearing, Respondents’ third Motion for Enlargement of Time (ECF No. 15)
11   is GRANTED. Respondents have until August 28, 2020, to answer or otherwise respond to the
12   amended petition for writ of habeas corpus in this case.
13          DATED this 24th day of August, 2020.
14

15
                                                            LARRY R. HICKS
16                                                          UNITED STATES DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26

27

28


                                                        1
